Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/19/2020 and 10/23/2020 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/19/2020 are approved by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (RSC Adv., 2014, 4, 11585–11589).
Regarding claims 1, 5-7, 10, Min discloses a thin film, comprising: a polymer material; and quantum dots (CdSe/CdS/ZnS QDs) dispersed in the polymer material, the polymer material including at least one barrier polymer material (Poly(9-vinylcarbazole) PVK, a carrier mobility is above 10-6 cm2V-1s-1 ) and a weight average molecular weight of the at least one barrier polymer material being higher than 100,000 (Mw ~ 1100000). See page 11586, Experimental.
Regarding claim 8, Min discloses the thin film includes the QDs and one barrier polymer material, and a mass fraction of the QDs in the thin film is 0.5-90% (page 11586, Experimental).
Regarding claim 9, Min discloses the weight average molecular weight of the barrier polymer material is between 500,000 and 1500,000, and the mass fraction of the QDs in the thin film is 0.5-99% (page 11586, Experimental).
Regarding claim 24, Min discloses a method for forming a thin film, the method comprising: mixing a polymer material and quantum dots (CdSe/CdS/ZnS QDs) in a dispersion medium (styrene) to form a mixed solution, and forming a thin film from the mixed solution, wherein the polymer material including at least one barrier polymer material (Poly(9-vinylcarbazole) PVK, a carrier mobility is above 10-6 cm2V-1s-1 ) and a weight average molecular weight of the at least one barrier polymer material being higher than 100,000 (Mw ~ 1100000). See page 11586, Experimental.
Claims 2-4, 11, 12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al as applied to claim 1 above, and further in view of Han et al. (Journal of the Korean Ceramic Society, Vol. 54, No. 6, pp. 449-469, 2017).
Regarding claims 2-4, 11, and 12, Min discloses a thin film, comprising a polymer material and quantum dots dispersed in the polymer material as described above and is incorporated herein by reference.  Min does not disclose the QDs are oil soluble QDs, and a surface ligand of the oil soluble QDs includes thiol or carboxylic acid and include one or more of group II-VI QDs, group IlI-V QDs, and group IV-VI QDs. Min does not disclose the barrier polymer includes two barrier polymer materials.  Han discloses CdSe/ZnTe, ZnTe/ZnSe, and CdSe/ZnTe QDs are used in forming emitting layer of quantum light emitting diodes (QLEDs) (page 451).  The PL properties and stability of the QDs are enhanced by the surface passivation provided by the ligands for determining the surface characteristics of the QDs, which include thiols and carboxylic acids (page 452).  Min also discloses that poly(N,N’-bis(4-butylphenyl)-N,N’- bis(phenyl)-benzidine) (Poly-TPD), poly(9-vinylcarbazole) (PVK), and poly[(9,9-dioctylfluorenyl-2,7-diyl)-co-(4,4’-(N-(4- sec-butylphenyl))diphenylamine)] (TFB) can be used, alone or in combination, to promote charge balance in forming the emitting layer (pages 459 and 462).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to select QDs to include CdSe/ZnTe, ZnTe/ZnSe, and CdSe/ZnTe QDs along with its surface ligand and barrier polymer material to include poly(N,N’-bis(4-butylphenyl)-N,N’- bis(phenyl)-benzidine) (Poly-TPD), poly(9-vinylcarbazole) (PVK), and poly[(9,9-dioctylfluorenyl-2,7-diyl)-co-(4,4’-(N-(4- sec-butylphenyl))diphenylamine)] (TFB) alone or in combination, in forming the emitting layer, thereby producing an QLED with determined photoluminescence (PL) quantum yield (QY) and stability.
Regarding claim 25, Min discloses the thin film is used to as an emissive layer to produce a quantum dot light emitting diode.  Therefore, it would have been obvious to one of an ordinary skill in the art before the invention date of the invention to produce a quantum dot light emitting diode having the thin film of Min a reasonable expectation of success.
Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al and Han et al. as applied above, further in view of Xie et al. (Scientific reports, 7, 16663) and Lin et al (J. Mater. Chem. C, 2016, 4, 7223—7229).
Min in view of Han discloses a thin film, comprising a polymer material and quantum dots dispersed in the polymer material as described above and is incorporated herein by reference.  Xie discloses polymethyl methacrylate (PMMA) has been used to form a QDs-PMMA thin film in forming a QLED (page 6).  Lin discloses conjugate polymers, such as poly(p-phenylenevinylene)(PPV), poly(p-phenylene) (PPP), and polythiophene (PT) have been used as the emitting material in LEDs (page 7223). It would have  been obvious to one of an ordinary skill in the art before the invention date of the invention to use polymethyl methacrylate (PMMA) and/or conjugate polymers, such as polythiophene (PT) in addition to other barrier polymer materials to produce the thin film of Min having the necessary optical properties of QDs-polymer film with a reasonable expectation of success.  The prior art does not disclose the amount and molecular weight of the PMMA and PT.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The prior art also does not disclose the molecular weight of the PMMA and PT. However, selecting a specific range of molecular weight of a polymer to modify its property would have been within the purview of the skilled artisan unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

10/8/2022